Citation Nr: 1724591	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  98-11 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Sopko, Counsel



INTRODUCTION

The Veteran served on active duty from September 1969 to February 1972.  He also had active duty for training (ACDUTRA) from October 20, 1991, to November 16, 1991; April 29, 1992, to May 16, 1992; and June 11, 1994, to June 25, 1994; and 19 days of unverified ACDUTRA during the period from April 1, 1972, to March 31, 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 1997 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied service connection for hypertension.  The RO in St. Petersburg, Florida, currently has jurisdiction. 

The Board remanded this matter in May 2000, February 2007, August 2010, and February 2012 for the purposes of obtaining additional evidence, verifying the Veteran's periods of service, and scheduling a VA examination to determine the nature and etiology of the Veteran's hypertension.  In July 2012, the Board denied service connection for hypertension, to include as secondary to PTSD.  Thereafter, the Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2013 Joint Motion for Remand (JMR), the Secretary of VA and the Veteran (the parties) moved the Court to vacate the July 2012 decision with respect to the denial of service connection for hypertension, which was granted in a March 2013 Order.  

Upon return from the Court, the Board remanded this matter in July 2015 for additional development.  The Board added a second issue - entitlement to an effective date earlier than May 8, 2010 for the grant of service connection for PTSD - to the appeal.  In February 2017, VA granted the issue in full when it assigned an effective date of May 30, 1995.  Therefore, this issue is no longer on appeal.



FINDING OF FACT

The Veteran's PTSD aggravated his hypertension.


CONCLUSION OF LAW

The criteria for service connection for hypertension, as secondary to service- connected PTSD, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Secondary Service Connection 

Service connection on a secondary basis is merited if there is (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability. Wallin v. West, 11 Vet. App. 509, 512 (1998).

Analysis

The Veteran claimed direct service connection in May 1995.  He amended his claim to include secondary service connection after VA service connected his PTSD in May 2010, which VA, as noted above, made effective May 30, 1995.  

The Veteran has hypertension, and VA has service connected his PTSD.  Therefore, the first and second prongs of a secondary service connection claim are met.  This appeal turns on the third prong of a secondary service connection claim - medical nexus. 

As to the third prong, 38 C.F.R. § 3.310 provides that service connection is warranted if a service-connected disability caused or aggravated the claimed disability.  Thus, either causation or aggravation serve as independent bases upon which VA may grant service connection.  Here, VA examined the Veteran in December 2016.  The examiner opined that the Veteran's PTSD neither caused nor aggravated his hypertension.  

For causation, the examiner opined that: 

Most of [the] studies show that although stress contributes to transient blood pressure fluctuations, there is little evidence that it leads to the development of sustained hypertension.  Research and treatment directed at reported stress have had only a modest impact on the understanding and treatment of hypertension.  It has long been known as a comorbid relation between depression and hypertension, but whether depression or emotional stress is a risk factor for hypertension incidence is still inconclusive.

The examiner further opined that VA's Published International Literature on Traumatic Stress (PILOTS) database did not - as the Veteran's representative contends - support the Veteran's causation claim.  However, the examiner's opinion is undermined because she acknowledges the database contains "multiple studies most which specific results and statistic analysis are not available for review (emphasis added)."  This is critical, as the JMR resulted because the Board did not discuss the articles in the PILOTS database cited in the representative's January 2012 brief before the Board.

For aggravation, the examiner opined:

It is well known in medical literature that acute episodes of stress and/or pain can transiently elevate a blood pressure reading.  However, this is transient and limited to a short period of time and not considered as permanent.  Therefore, no permanent aggravation of hypertension by the stress or ptsd.  In this particular case, the veteran has been using only a small dose of antihypertensive medication, without evidence of significant aggravation or worsening without evidence of significant cardiovascular complications.  The veteran's hypertension has continued the natural course of the disease.  

The examiner's opinion, as above, is again flawed.  She conflates the question of aggravation with degree of aggravation.  

The Board could order further medical inquiry to develop the claim, but it would not materially assist it in its determination.  At a minimum, it is clear the Veteran's PTSD has aggravated his hypertension.  The fact that this aggravation is not "significant" is irrelevant to the Board's inquiry.  This satisfies the third prong of the secondary service connection claim.

All three prongs of a secondary service connection claim are met, so the Board will grant the appeal.


ORDER

Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD, is granted.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


